Title: George Gilmer to John Morgan, 11 May 1766
From: Gilmer, George
To: Morgan, John


                    
                        Dear Sir
                        Virginia 11 May 1766
                    
                    Give me leave to introduce the bearer my particular friend Mr. Thomas Jefferson. I need say nothing to recommend him to your esteem, your penetrating genius will discover him to be a Gentleman emminently worthy your accquaintance. Since your departure from Edinburgh there has no incident occurd worth relating. In Medecine not one article. Our friend Cocks died of a fever in London about six months past. Miss Knelly Kinaird made a run away match with Mr. Dana a Gentleman from New England; Mr. Thos: Warton married a Daughter of Sr: Robt. McKinzie [and] is appointed sole Solicitor to the Excise. Blair had not in Sepr: last put on the Toga. All the Professors I left in good health except Dr. Whyte who had been long ill of a Diabetes and was fully satisfied within himself that there was no remedy. Excuse Dear Sir this scrole. If in your memory I yet have a place, pray honour me with a line by Mr. Thos: Jefferson and you’ll oblige one who ever esteemd you and shall be pleasd to have some rank in your favour. From your friend & Servant,
                    
                        Geo: Gilmer
                    
                